         Case 18-06007 Document 39 Filed in TXSB on 03/28/19 Page 1 of 1



                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 VICTORIA DIVISION                              ENTERED
                                                                                03/29/2019
IN RE:                                        §
                                              §       CASE NO: 18-34526
ANTHONY PIGGUE                                §       CHAPTER 7
                                              §
         Debtor(s).                           §       DAVID R. JONES
                                              §
                                              §
ANTHONY PIGGUE                                §
                                              §
         Plaintiff(s),                        §
                                              §
vs.                                           §       ADVERSARY NO. 18-6007
                                              §
KARON BARBEE                                  §
                                              §
         Defendant(s).                        §

                                         ORDER
                                      (Docket No. 21)

      The motion to substitute filed by Karon Barbee is granted.


      SIGNED: March 28, 2019.


                                               ___________________________________
                                               DAVID R. JONES
                                               UNITED STATES BANKRUPTCY JUDGE




1/1
